Title: From Benjamin Franklin to Richard Jackson, 31 March 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. March 31. 1764
I wrote to you pretty largely on the 14th Instant, and yesterday a small Letter enclosing a Newspaper, with the late Proceedings of the House. In the former I acquainted you, that our first Money Bill was rejected by the Governor, and that the House would prepare another, which they accordingly did, and herewith you have a Copy of it. By that, and by the Messages, you will see why it did not pass. We are now in the utmost Confusion, Tumults threatned and daily expected, no Money to pay the Troops that have been some time raised, nor any likelihood of obtaining any; violent Animosities between the Presbyterians and Quakers, and nothing in which we seem generally to agree but the Wish for a King’s Government. I enclose you a Copy of the Petition, that is now handing about, and ’tis said will be pretty generally sign’d throughout the Province; tho’ some Pains are taken to prevent it, by frightning the Presbyterians and Quakers with the Bugbears of Bishops and Tythes as if they were necessary Consequences of a Royal Government. For my own Part, I think it impossible to go on longer with the Proprietary Government; the Treatment given by the Governor to the House in return for their most respectful Behaviour towards him, showing the rooted Dislike of that Family to the People; and the sudden Flame in which they (the Assembly) broke out again, showing that the old Coals were only covered, and that the Ill-will is as fix’d as it is mutual: Whence continual Jarrs must arise, and of course Obstructions to all necessary Business. I therefore wish most devoutly for a Change, and join with our other Friends of the Assembly in requesting all your Endeavours and Interest in bringing it about. We confide in the Opinion you once gave on the Case stated, that our Privileges could not, on such a Change, be taken from us, but by Act of Parliament; and we hope there will be no Necessity of Applying to Parliament on this Occasion, as an unfulfill’d Agreement still subsists, (if we are rightly inform’d) between the Crown and the Proprietary for the Sale of the Government for 11, or £12,000 (See W. Penn’s Will) of which £2000 has been paid; and much more than the Remainder must be in the Proprietaries Hands; as Half the Quit-Rents of the three Lower Counties belong to the Crown, and the Proprietaries are Collectors of the same for the Crown, and have never, as I have heard, accounted or paid anything: So that the Agreement may easily be compleated. Tho’ perhaps the Crown may, on Enquiry, find that the present Proprietaries have not the Right of Selling, as being the youngest Branch of the Penn Family; if so, Mr. Life can probably tell where young Springet may be found, who no doubt would willingly surrender to the Crown for such a Sum; as he seems not able to contend for his Right. You will observe in the Resolves the great Unanimity of the House. When they meet again in May, if the Petitions are generally sign’d, they will be sent to you accompanied by one from the House, together with some Cash. You can never, I am persuaded, do us any Service more acceptable, than procuring for us the desired Success to those Petitions.
I this day saw Mr. Daniel Coxe, and mention’d to him your Doubt of the Intention of their Proposals which he immediately explain’d as I understood it; and said that he should in a few Days see his Uncle (William Coxe) now in the Country, would mention the Matter to him, and they would write jointly and explicitly to you upon it.
By the London Ship I sent you 20 of the Maryland Pamphlets. Since the Ship sail’d, I receiv’d the enclos’d from Mr. Ringold, with some Errata, which they wish might be corrected with a Pen. Your Clerk can easily do it, if they are not distributed before this comes to hand. I send you their Supply-Bill also, and the Messages relating to it. The Maryland Assembly will at their next Sitting, as I am told, agree to a Petition for a King’s Government, and I believe the Transacting that Matter will come into your Hands likewise. I mention this, that you may, if you think proper, be occasionally preparing Minds for both. Please to present my best Respects to the Speaker; and believe me ever, with the greatest Esteem, Dear Sir, Your most obedient and most humble Servant
B Franklin
R. Jackson Esqr
 Endorsed: 31st. Mar 1764 B: Franklin Esqr